Citation Nr: 1759267	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-26 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from July 1992 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Waco, Texas certified this case to the Board on appeal.

In a February 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

In addition to the Veteran's service connection claim for a psychiatric disorder, the Board remanded his service connection claim for sleep apnea.  During the pendency of the appeal, entitlement to service connection for sleep apnea was granted in an August 2017 rating decision.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  As such, this issue is no longer before the Board.


FINDING OF FACT

The Veteran has been diagnosed with PTSD based on an established, in-service stressor.






CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Ref. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in October 2014, which is after August 4, 2014.  Thus, the DSM-V is applicable in the present case.

The pertinent regulation provides that, if the evidence establishes that the Veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(1).

Effective July 13, 2010, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3).

For stressors unrelated to combat that are not based on fear of hostile military or terrorist activity, credible supporting evidence is necessary in order to grant service connection.  Such evidence may obtained from service records or other sources.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Therefore, the Veteran's lay testimony, is insufficient, standing alone, to establish service connection.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

The Veteran contends that he experienced a stressor that occurred in 1993 during his service as a military policeman at Fort Hood in Texas.  See September 2011 Statement in Support of Claim.  The Veteran was called to the scene of a possible suicide attempt.  When he arrived at the scene with the other first responders, including M.F., the Veteran discovered that the service member who was the subject of the call was his buddy.  The service member had barricaded himself in a bathroom and attached a rope to the bathroom door.  As the first responders attempted to open the door, it acted as part of a pulley system so that the rope would tighten in a noose around the service member's neck.  See July 2014 VA examination.  All attempts to revive him failed.  

The Veteran's service personnel records show that between December 1992 and August 1994, the Veteran was assigned to the 545th Military Police Company at Fort Hood.  His principal duty was military police.  The Veteran's buddy, M.F. submitted a statement on his behalf in January 2012.  M.F. reported that he had also been a member of the 545th Military Police Company with the Veteran and responded the attempted suicide in the fall of 1993.  M.F. noted that the Veteran had been with him at the scene, and he reported details about the event that were consistent with the Veteran's account.  In addition, the Veteran's service treatment records (STRs) contain a June 1994 entry that stated the Veteran had been had been referred from the chaplain for suicidal thoughts.  He was feeling bad because of all the things that had happened to him since he joined the Army.  The Veteran also reported that he had recently cut up his arms.  Under the precipitating event section of the record, the STR noted that the Veteran's best friend committed suicide eight months ago.

The Board notes that in January 2017, the RO made a formal finding that there was a lack of information to verify the Veteran's PTSD stressor related to the 1993 suicide.  In its attempts to verify the stressor, the RO received negative responses from the Joint Services Records Research Center (JSRRC) and the Army Criminal Investigation Division (CID).  The RO's attempts to verify the stressor were related to the Veteran's report that the event occurred in the summer of 1993.  However, both the statement from M.F. and the June 1994 STR reflect that it actually occurred in the fall of 1993.  Thus, the Board does not find that these negative responses are probative in determining whether there is credible supporting evidence that the event occurred.  Although the Veteran appears to have misremembered the season during which the event took place, he accurately recalled that it occurred in 1993, and he has been consistent throughout the appeal period in his descriptions of the event.  In light of the Veteran's consistent reports regarding his stressor and the supporting information for his account in the STRs, personnel records, and buddy statement from M.F.; the Board finds that there is sufficient credible supporting evidence to establish the Veteran's stressor.

The Board will next determine whether the Veteran has a current PTSD diagnosis related to his established stressor.  The record shows that during the appeal period, the Veteran received treatment at VA from Dr. W., a director of mental health.  In December 2012, Dr. W. noted an Axis I diagnosis of PTSD after stating that the Veteran reported experiencing flashbacks of his friend who committed suicide by hanging himself.  The Veteran reported feeling abandoned by the Army when he sought help for psychiatric symptoms after the incident.  In September 2013, Dr. W. again noted an Axis I diagnosis of PTSD, as well as major depressive disorder, after documenting the Veteran's report that he was bothered by the suicide he witnessed while on active duty.

The Veteran was later admitted to the North Texas State Hospital in Wichita Falls/Vernon Texas from January 13, 2014 to January 23, 2014 after he attempted suicide.  During the admission, the Veteran reported his stressor related to the in-service suicide, and a record from this period noted Axis I diagnoses of major depressive disorder, PTSD, and alcohol abuse.  The record specified that the principal diagnosis was major depressive disorder that was recurrent and severe without psychotic features.  By the time of his January 23, 2014 discharge, a pharmacy record noted that he was given citalopram and prazosin for his PTSD.

In January 2014, a VA examiner considered the Veteran's established stressor, but opined that the he did not meet the DSM-IV or the DSM-V criteria for PTSD.  The examiner instead diagnosed the Veteran with unspecified depressive disorder, alcohol use disorder, and personality disorder traits.  The examiner stated that it was not possible to differentiate what symptoms were attributable to each disorder.  He explained that alcohol use tends to exacerbate psychiatric issues, and personality disorder traits underlie all psychological functioning.

The examiner stated that the Veteran did not endorse significant avoidance symptoms as a result of his stressor.  There were also some credibility issues regarding the Veteran's reported symptoms, and personality testing revealed likely attempts at presenting himself in a more negative fashion.  The examiner also found that a PTSD diagnosis was not supported by the other evidence of record.  The examiner noted that the records showed a negative PTSD screen history and that the Veteran reported PTSD-like symptoms.  However, the examiner did not find any records detailing a formal assessment of PTSD utilizing the full DSM criteria.  The examiner also noted that a review of the treating provider's notes revealed that the Veteran's primary issues were related to post-military life stressors.

Upon review of this opinion, the Board does not find that it provides much probative value.  The examiner appeared to disregard the records showing that the Veteran received several Axis I diagnoses of PTSD prior to the examination.  In addition, the examiner's criticism of the diagnoses based on the fact that the providers did not include a discussion of each diagnostic criterion under the DSM for PTSD is not very persuasive.  The Board may presume that the diagnoses provided by these mental health care professionals were made in accordance with the appropriate DSM criteria.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

During an April 2017 VA examination, the examiner similarly found that the Veteran did not meet the DSM-V diagnostic criteria for PTSD.  Although the Veteran reported some characteristics of PTSD, the examiner stated that he failed to meet the full DSM-V diagnostic criteria for PTSD.  The examiner also noted that he agreed with the July 2014 VA examiner that the Veteran's primary diagnosis was depressive disorder, and he additionally found that the Veteran had obsessive compulsive personality disorder.  The examiner stated that the symptoms that were attributable to depressive disorder and obsessive personality disorder could be differentiated from each other.

In summary, the Veteran has received several PTSD diagnoses during the appeal period that appear to be based on his established stressor.  The Board notes that the diagnoses in September 2013 and January 2014 did not specify whether the DSM-IV or the DSM-V was used.  As these diagnoses were provided after the release of the DSM-V in May 2013, the Board finds that that they were made in accordance with the DSM-V diagnostic criteria.  See Cohen, 10 Vet. App. at 140.  In considering these PTSD diagnoses alongside the determinations of the VA examiners in July 2014 and April 2017, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran has a current PTSD diagnosis under the DSM-V.  Moreover, entitlement to service connection can be granted if the Veteran suffers from a disability at any point during the claims or appeals period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Resolving all benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD under the DSM-V criteria that is related to his established stressor.  Entitlement to service connection for a psychiatric disorder, diagnosed as PTSD, is therefore granted. 
The Board notes that during this period, the Veteran has also received diagnoses for depressive disorders, anxiety, alcohol use disorder, and different personality disorders.  However, neither the treatment records from Dr. W. nor the other records from this period have distinguished the symptoms associated with the Veteran's PTSD from those associated with his other psychiatric disorders.  The July 2014 VA examiner indicated that the symptoms related to the Veteran's alcohol use disorder could not be distinguished from his other psychiatric disorder diagnoses.  The July 2014 VA examiner and the April 2017 VA examiner also provided equally probative opinions regarding whether the symptoms from the Veteran's diagnosed personality disorders could be differentiated from his other psychiatric disorders.  With resolution of the benefit of the doubt in the Veteran's favor, the Board considers all manifested psychiatric symptoms as being due to his PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).


ORDER

Entitlement to service connection for a psychiatric disorder, diagnosed as PTSD, is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


